PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/905,184
Filing Date: 26 Feb 2018
Appellant(s): O'LARTE, DAVID



__________________
Leonard Searcy, II
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 8, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 11, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A) Appellant argues that the rejection of claims 1-3, 6-14, 16, 18, and 20-25 under 35 U.S.C. §101 should be reversed because the claims recite statutory subject matter.
	Appellant argues that capturing an image through a camera so that the image is analyzed is not something that can be performed in the human mind; specifically arguing that a camera is not a computer.  Examiner states that specification para. 29 stating that the “camera may comprise any camera capable of recording or capturing an image and interfacing with a computing device.”  Examiner states that the specification does not provide the camera being unconventional and uses conventional cameras used in its generic capability of capturing an image and transmitting it to a computing device.
Appellant argues that the present specification discusses that some medical devices are unable to connect and interface with an EMR and therefore, the present invention enables medical devices to interface with the EMR using a camera to capture an image of an output of the medical device.  Appellant argues that the improvement is achieved through a non-conventional arrangement of various components, including the camera, a medical device interfacing system, the non-connected/non-networked medical device, and a data store for the patient data.  The BASCOM court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.  The current claim limitations in combination, as well as individually, does not amount to significantly more and provide conventional and generic arrangement of known, conventional elements; such as a camera, computing device, etc..  The elements capture, transmit, and display information do not have a specific arrangement.  The claims in BASCOM were patent eligible because they are directed to improvements in the way computers and networks carry out their basic functions.  Here, the focus of the claims is not any improved computer or network, but the improvement in eliminating potential human error; and indeed, the specification makes clear that off-the-shelf computer technology, specifically in para. 29 and para. 35 showing off the shelf camera connected to off-the shelf computer (i.e. personal computer, desktop computer, laptop computer, etc.).  Furthermore, Examiner states that while the invention tries to solve the problem of providing medical device information into EMR using a camera, the present claims is still doing generic computing capabilities of capturing information through a camera and transmitting that information to a computing device.  
	Appellant argues that the claims provide an inventive concept that is not well-understood, routine, and conventional in the field; specifically, the claims improve output capabilities of non-connected devices through a non-conventional arrangement of multiple components.  Examiner states that the additional limitation amount to elements that have been recognized as well-understood, routine, and conventional in particular fields (such as capturing an image, providing for presentation at a remote computer the second output from analysis and storing in a remote database once validated, e.g., receiving and transmitting data over a network, Symantec, MPEP Alice Corp., MPEP 2106.05(d)(II)(iii); analyzing the image at a computing device using OCR, e.g., electronic extracting data, Content Extraction, MPEP 2106.05(d)(II)(v)).
Appellant argues that the present invention shows an improvement in computer functionality; specifically preventing hospitals from spending large amounts of money to replace medical devices with ones that can be connected or be networked.  The alleged improvement that does not concern an improvement to computer capabilities but instead relates to an alleged improvement in receiving and processing information for which a computer is used as a tool in its ordinary capacity.  Here, the Appellant is not trying to cure a shortcoming in existing computer technology nor does not contend that it was necessary to develop innovative computer hardware/software in order to perform the steps recited in independent claim 1.  For example, the Appellant does not contend that known camera and computing devices were incapable of capturing an image and analyzing that image using a computer.  Indeed, with the Appellant’s invention, the “camera” and “computing device” responsible capturing, analyzing, and providing steps can be “any known” hardware, software, or combination thereof.” (Spec. para. 29 and para. 35).  Examiner fails to see the complex network interaction as stated by the Appellant.
Examiner further states that analyzing the image to output a numerical value or text representing data, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind or using a pen and paper.  The additional elements do not integrate the abstract idea into a practical application, because the 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/JONATHAN DURANT/Primary Examiner, Art Unit 3626        
                                                                                                                                                                                                /FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.